Citation Nr: 1703607	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  04-43 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 28, 2003 for the grant of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1971 to August 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen a previously denied claim for entitlement to service connection for PTSD.

In April 2006, the Veteran and his caregiver testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2011, the Board issued a decision denying service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 memorandum decision, the Court vacated and remanded the Board's decision.

In February 2014, the Board notified the Veteran that the VLJ who presided over his hearing was no longer employed by the Board.  The Board offered the Veteran the opportunity to testify at another hearing and gave him 30 days to respond.  In March 2014, the Veteran declined another hearing and requested that the Board proceed with a decision.

In April 2014, the Board remanded the appeal for additional development, to include a VA psychiatric evaluation.

In March 2015, the RO issued a rating decision granting service connection for PTSD and assigning a 100 percent rating effective February 28, 2003.  In October 2015, the Veteran perfected an appeal as to the effective date assigned.



FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for a nervous condition was received on July 24, 1979.

2.  The RO denied the Veteran's claim for a nervous condition in a September 1979 rating decision.  The evidence of record at the time of the decision showed that the Veteran had been diagnosed with adjustment disorder, depression, and anxiety, the symptoms of which he reported began in service, but there was no evidence corroborating his claimed in-service stressors.

3.  In a March 2015 rating decision, the RO granted entitlement to service connection for PTSD.  As a partial basis for that decision, additional relevant service department records were considered that were in existence at the time of the September 1979 rating decision.  Those records corroborate the Veteran's in-service stressors.


CONCLUSION OF LAW

The criteria for an effective date of July 24, 1979 for the grant of service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

As will be discussed below, the Board is granting an earlier effective date of July 24, 1979, for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This is a full grant of the benefits requested by the Veteran.  Given the favorable disposition, the Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished.

The Veteran filed his original claim for service connection for a nervous condition on July 24, 1979.  His DD-214 indicated that he served as a torpedoman's mate, and personnel records reflected that he had service on the USS Blueback.  None of his medals or awards specifically denoted combat experience.  Service treatment records documented numerous reports of mental health issues.  For example, a July 1974 treatment note revealed the Veteran's report that he was "afraid he is going crazy," and a December 1974 treatment note indicated that he had been attending therapy for depression and anxiety-type symptoms.  

Post service treatment records show that the Veteran was seen at an outpatient clinic in June 1979.  At that time a diagnosis of anxiety was recorded.  Although a subsequent record in July 1979 notes that the Veteran had no evidence of psychosis and "no objective signs of anxiety or depression" the treating provider did not indicate whether there were any subjective anxiety or depression, nor did the examiner reconcile the findings with the prior treatment record that diagnosed anxiety.   While he was scheduled for a VA examination in September 1979, he failed to report for the examination.

In a September 1979 rating decision, the RO denied service connection for a nervous condition, finding that there was no definite diagnosis of a psychiatric condition that was linked to service.  The Veteran was notified of the rating decision in October 1979.  He did not submit a notice of disagreement or submit new and material evidence within one year of the decision.  Thus, the September 1979 decision was final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

In October 1995, the Veteran filed a claim for PTSD.  It does not appear that the RO ever provided notice of the evidence required to substantiate the claim, nor that the RO ever requested more information regarding the Veteran's in-service stressors.  Nonetheless, the claim was denied in a December 1995 rating decision.

In September 1996, the Veteran submitted correspondence expressing disagreement with the denial and requesting that "specific information needs to be developed from the U.S. Navy concerning the service of the USS Blueback."  The Veteran indicated that on numerous occasions while serving aboard the USS Blueback, the ship "came close to sinking due to either problems within the ship itself or to specific incidents involving its duty while assigned in the Sea of Japan area inside Russian territorial waters."  According to the Veteran, one of these incidents involved the ship almost "being either sunk or captured due to the activities of the Russian Navy."

In December 1996, the RO issued a rating decision upholding the denial of service connection for PTSD.  In April 1997, service personnel records were associated with the record, indicating that the Veteran had service on the USS Blueback from 1972 to 1974 and worked as a torpedoman's mate.  These records also listed the duties of a torpedoman's mate.

On February 28, 2003, the Veteran filed correspondence requesting "reconsideration for a nervous disorder that I was treated for on active military duty."  In May 2003, the RO issued a rating decision declining to reopen the claim.  In June 2003, the Veteran submitted correspondence indicating that he developed a psychiatric disorder while serving aboard the USS Blueback.  In December 2003, the RO mailed the Veteran a letter asking him to provide specific details of the in-service events that led to his PTSD.

In March 2004, the RO issued a rating decision declining to reopen the claim for PTSD.  In response, the Veteran submitted correspondence in March 2004 in which he reiterated, among other contentions, that on multiple occasions while serving aboard the USS Blueback he came into close proximity with hostile Russian forces.

In April 2004, the RO issued a rating decision upholding the prior denial of service connection for PTSD.  The Veteran filed a notice of disagreement in June 2004.  Later that month, documents were associated with the record which purported to offer a general history of the USS Blueback's activities in 1972, 1974, and 1975.  Notably, there were many gaps in this narrative, including no records of the ship's activity in 1973.

In April 2006, the Veteran testified at a Board hearing.  He reiterated his experiences aboard the USS Blueback, including incidents when the submarine came into close proximity with hostile Russian forces while conducting operations in the Sea of Japan.  He testified that on one occasion the USS Blueback was fired upon.  He testified that he was not sure of the specific dates when these incidents occurred, and indicated that he tried but was unable to obtain the ship's service logs because they were "blacked out" or classified.

In April 2007, the Veteran submitted correspondence clarifying that he believed the incident with the Russian ships occurred during his deployment sometime between August 1973 and June 1974.  He noted that his service records from this period appeared to be missing.

In October 2008, the Defense Personnel Records Information Retrieval System (DPRIS) issued a memorandum indicating that the information provided by the Veteran was "insufficient for the purpose of conducting meaningful research on [the Veteran's] behalf."  As a result, his claimed stressor could not be verified.

In September 2010, a memorandum from DPRIS noted the following:

We have reviewed the September 1973 deck logs for the USS Blueback (SS-581).  The deck logs reveal that the USS BLUEBACK conducted Local Operations? Yokosuka, Japan.  The deck logs do not document the USS BLUEBACK being fired upon.  The deck logs do reveal that the USS BLUEBACK moored in Yokosuka, Japan September 4, 1973.  The deck logs further reveal that on September 15, 1973, that the USS BLUEBACK was underway in accordance with Commander, Submarine Group SEVEN (COMSUBGRU 7) Operations Order (OPORD) 203, commenced special operations and commenced limited deck log entries as directed by the Chief of Naval Operations (CNO).  Also the deck logs reveal that on September 30, 1973, the special operations extended into the next month.

(Notwithstanding the Veteran's reports that his stressors occurred sometime from August 1973 to June 1974, it appears DPRIS only reviewed deck logs from September 1973.)

In November 2010, VA issued a memorandum indicating that the Veteran's alleged stressor-identified as his claim that "while he was assigned to the USS Blueback (SS-581), this submarine was fired upon by hostile forces while performing an intelligence mission within three miles of the Soviet Union"-could not be verified based on the information contained in the claims file.

As discussed above, in September 2011, the Board issued a decision denying entitlement to service connection for "a psychiatric disorder to include [PTSD]," finding in part that "an in-service stressor sufficient to cause PTSD has not been verified."  The Veteran appealed the decision to the Court, and, in February 2013, the Court issued a memorandum decision reversing the Board's decision, in part, on the basis that the Board failed to provide an adequate statement of reasons or bases for its finding that the Veteran's claimed stressor of being fired upon was inconsistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304(f)(3) (enacted in 2010, this provision liberalized, in certain cases, the evidentiary standard for establishing the occurrence of an in-service stressor.  Subsection (f)(3) provides, in relevant part: "If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist . . . confirms that the claimed stressor is adequate to support a diagnosis of [PTSD], in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."); see also Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012).

In April 2014, the matter was returned to the Board for review.  Notably, in its remand, the Board indicated that the "claimed stressor of being fired upon by shells, small arms, and artillery while performing an intelligence mission within three miles of the Soviet Union while he was serving on the U.S.S. Blueback, has been conceded by the Board as falling within the scope of being in 'fear of hostile military or terrorist activity.'"  See 38 C.F.R. § 3.304(f)(3).  Thereafter, in a March 2015 rating decision, service connection for PTSD was granted.

The Veteran and his representative have contended that an earlier effective date of July 29, 1974 is warranted for the award of service connection for PTSD, based on the receipt of additional, relevant service records.

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, newly discovered service records can serve as a basis for providing an earlier effective date under 38 C.F.R. § 3.156(c).  That is, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  In this way, when 38 C.F.R. § 3.156(c) is invoked, "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted."  Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008); see also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).

Recently, in Emerson v. McDonald, the Court further clarified that VA must reconsider a claim when relevant service records are received any time after the original denial.  28 Vet. App. 200 (2016).  In Emerson, PTSD was originally denied because of the lack of a verified stressor and was later granted based on a change to the requirements regarding the verification of in-service stressors, as codified at 38 C.F.R. § 3.304(f)(3).  After the decision granting service connection, the appellant submitted newly discovered service records that were relevant to his claim and argued that he was entitled to an effective date relating back to his original claim.  The Court found that the plain language of § 3.156(c)(1) required VA to reconsider the appellant's original claim for PTSD even though it had been later granted.

The facts of Emerson are similar to this case.  The Veteran's claim for a nervous disorder was originally denied because the RO found there was insufficient evidence to verify a link between his psychiatric symptoms and service.  Although service connection for PTSD was later granted based on a change in law regarding those requirements, VA is still obligated to reconsider the original claim when relevant service records are received.  In this case, according to the September 2010 DPRIS memorandum discussed above, VA received and reviewed deck logs from the USS Blueback that existed and had not been associated with the claims file when VA first decided the claim in 1979.  These deck logs established that the USS Blueback was near the Sea of Japan and was on "special operations" during the period the Veteran contends he was fired upon by Russian forces.  Service connection for PTSD was subsequently granted, based in part on these records.  Resolving reasonable doubt in the Veteran's favor, the Board finds that these documents corroborate the Veteran's reported in-service stressor.

Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  In this case, the evidence indicates that the Veteran has satisfied the criteria for service connection for an acquired psychiatric disorder, to include PTSD, since July 24, 1979 (the date the original claim was received).  In this regard, the Board is aware that entitlement to service connection for PTSD specifically had not arisen at that time, as the Veteran had not been diagnosed with PTSD.  However, as discussed above, the record establishes that the Veteran had a history of psychiatric distress that clearly originated during his service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, although a claimant may identify a particular mental condition accompanying an application for VA benefits, the scope of the claim cannot be limited to the condition stated, but must rather be considered a claim for any mental disability that may reasonably be encompassed).  As such, the Board finds that entitlement arose prior to receipt of the claim, on July 24, 1979.

Accordingly, the Board finds that an effective date of July 24, 1979 is warranted for the grant of service connection for an acquired psychiatric disorder, to include PTSD.


ORDER

Entitlement to an earlier effective date of July 24, 1979 for the grant of service connection for an acquired psychiatric disorder, to include PTSD, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


